DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
Claims 1-5 and 10-12 have been amended.  Claims 1-9 and 13-15 remain withdrawn.  Claims 10-12 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/JP2017/027485, filed July 28, 2017, which claims priority to Japanese Application No. JP2016-149495, filed July 29, 2016.


Withdrawal of Rejections:


	The rejection of claims 10-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
	The previous rejection of claims 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

New Rejections:


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 as amended recites in steps (a)-(c), that the polypeptide can be a variant of the polypeptide “comprising an amino acid sequence having at least 90% identity to an amino acid sequence” of the polypeptide of (a)-(c), respectively.  This limitation is indefinite, because there is no sequence present in the claim representing the non-variant polypeptide of (a)-(c).  As such, this claim is indefinite, because it is unclear how a percent identity is to be determined to a sequence that is not recited, and thus how a variant is included or excluded from the metes and bounds of the claim.  
Claim 11 is likewise rejected for recitation of a variant of the polypeptide “comprising an amino acid sequence having at least 90% identity to an amino acid sequence of the III-1 to 3 repeats or the III-4 to 6 repeats.”
	Additionally with regard to claim 10, recitation of “said polypeptide” on line 4-5 is indefinite, because it is unclear if the recombinant polypeptide or the polypeptide comprising three repeats selected from human fibronectin III-1 to 7 is being referred to.
	Claim 12 is included in this rejection, as this claim depends from above rejected claim 10, and fails to remedy the noted deficiencies. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As amended, claim 12 includes the limitation of an amino acid sequence having at least 90% identity to SEQ ID NO: 19 or 20.  However, claim 10 as amended, from which claim 12 depends, requires that the molecular weight of the recombinant polypeptide be 100 kDa or less.  However, an amino acid sequence having at least 90% identity to SEQ ID NO: 19 or 20 includes recombinant polypeptides that have a molecular weight greater than 100 kDa.  For example, SEQ ID NO: 287 of Milwid et al. (WO 2011/126833) has 96.5% identity to SEQ ID NO: 20.  However, Applicant notes in their reply (page 7, line 1-4) that this sequence of Milwid et al. has 2265 amino acids and is presumed to have a molecular weight of about 250 kDa.  As such, the limitation in claim 12, that the recombinant polypeptide includes an amino acid sequence having at least 90% identity to SEQ ID NO: 19 or 20, fails to include all the limitations of claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Milwid et al. (WO 2011/126833; Published 2013 – Previously Presented).
With regard to claims 10-12, Milwid et al. teach a polypeptide having the amino acid sequence of SEQ ID NO: 287, which is a polypeptide having an amino acid sequence with 96.5% identity to SEQ ID NO: 20 (Milwid, SEQ ID NO: 287).  As the polypeptide of Milwid et al. cannot be separated from its properties, and as this polypeptide has greater than 90% identity to SEQ ID NO: 20, the polypeptide of Milwid et al. is necessarily the recombinant polypeptide as claimed in claims 10-12.
Alternatively, it would have been obvious to one of ordinary skill in the art to provide a polypeptide having a similar sequence to that of SEQ ID NO: 287, with a molecular weight as appropriate for the desired end use.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalaskar et al. (IDS; Characterization of the interface between adsorbed fibronectin and human embryonic stem cells, JR Soc Interface, Vol. 10, (2013), pp 1-12).
With regard to claims 10 and 11, Kalaskar et al. teach recombinant human fibronectin fragments, including fragments usable for culturing stem cells and maintaining the stem cells in an undifferentiated state (Abs.).  Kalaskar et al. teach a 120 kDa fragment, and it is further taught that fibronectin fragments smaller in size than that of whole fibronectin are able to sustain stem cells in an undifferentiation state (Abs.).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize recombinant fibronectin fragments smaller in size than whole fibronectin.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the molecular weight of the recombinant fibronectin fragment, including to 100 kDa or less, to result in a recombinant polypeptide that is most effective for sustaining the desired type of stem cells being cultured in an undifferentiation state.
 With regard to claim 12, Kalaskar et al. do not specifically teach that the recombinant polypeptide has an amino acid sequence that is identical to, or has at least 90% identity to, SEQ ID NO: 19 or 20.  However, Kalaskar et al. teach recombinant human fibronectin fragments, including fragments usable for culturing stem cells and maintaining the stem cells in an undifferentiated state (Abs.).  It is further taught that fibronectin fragments smaller in size than that of whole fibronectin are able to sustain stem cells in an undifferentiation state (Abs.).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize recombinant fibronectin fragments smaller in size than whole fibronectin, including those identical to, or having at least 90% identity to, SEQ ID NO: 19 or 20.


Conclusion

	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653